UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4801


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL ANGELO LOISEAU, a/k/a Malik, a/k/a Michael Wright,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:97-cr-00344-REP-1)


Submitted:   April 18, 2011                   Decided:   May 6, 2011


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Carolyn V.
Grady, Assistant Federal Public Defender, Patrick L. Bryant,
Research   and   Writing   Attorney,  Richmond,    Virginia,   for
Appellant.     Neil   H.   MacBride,   United  States    Attorney,
Alexandria, Virginia, John Staige Davis, V, Assistant United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael   Angelo     Loiseau      appeals     the    district    court’s

judgment revoking his supervised release and imposing a forty-

six-month sentence.          Loiseau’s counsel has filed this appeal

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that there are no meritorious issues for appeal, but asking this

court to review whether the district court: (1) unreasonably

delayed conducting Loiseau’s revocation hearing; (2) adequately

explained      the    reasons      for    the   forty-six-month          sentence    it

imposed; and (3) abused its discretion in running the revocation

sentence consecutive to the previously imposed state sentence.

Although advised of his right to do so, Loiseau has not filed a

pro    se   supplemental     brief,      and    the    Government     has     similarly

declined to file a responsive brief.                  We affirm.

              Loiseau first argues the nineteen-month delay between

his arrest and his revocation hearing violated his right to a

reasonably prompt revocation hearing, as provided by Fed. R.

Crim. P. 32.1(b)(2), and the Fifth Amendment Due Process Clause.

We find no merit in either contention.                      First, Rule 32.1 only

applies to those individuals in custody solely for the violation

of their supervised release.              See United States v. Pardue, 363
F.3d 695,    697-98    (8th    Cir.     2004).       Loiseau     was   arrested   on

December      1,     2008,   and    was     held       in   custody      by    Virginia

authorities for his state law violations, not for violating his

                                           2
federal       supervised      release.          Accordingly,           Loiseau’s      claim

pursuant to Rule 32.1 fails.

              Loiseau’s due process claim fares no better.                         While a

defendant on supervised release has a procedural due process

right to a revocation hearing, see United States v. Copley, 978
F.2d 829, 831 (4th Cir. 1992), a delay in the execution of the

violation warrant is not automatically a due process violation.

A delay may frustrate a defendant’s due process rights if it

undermines      his    ability      to    contest       the    issue    underlying     the

violation or to proffer mitigating evidence.                         See United States

v. Tippens, 39 F.3d 88, 90 (5th Cir. 1994).                          Loiseau’s claim of

prejudice       is    unavailing         because    he        does     not   allege    any

interference in his defense of the supervised release violation

charge.       See id.; accord United States v. Throneburg, 87 F.3d
851,    853    (6th    Cir.     1996)      (“[T]he       defendant’s         due   process

concerns about delay come into play only when the delay has

prejudiced the defendant’s ability to contest the validity of

the revocation.”).           Thus, we reject this claim.

              Turning to the claims regarding his sentence, Loiseau

first   asserts       that    his   sentence       is   procedurally         unreasonable

because the court failed to properly analyze his case or explain

the reasons for the selected sentence.                   We disagree.

              The district court has broad discretion to impose a

sentence upon revoking a defendant’s supervised release.                            United

                                            3
States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                                 This

court    will     affirm     a     sentence     imposed    after      revocation        of

supervised release if it is within the governing statutory range

and not plainly unreasonable.              United States v. Crudup, 461 F.3d
433,     439-40    (4th     Cir.    2006).        “When    reviewing         whether     a

revocation      sentence     is     plainly     unreasonable,         we   must    first

determine whether it is unreasonable at all.”                          Thompson, 595
F.3d at 546; see United States v. Moulden, 478 F.3d 652, 656

(4th Cir. 2007).

               A sentence is procedurally reasonable if the district

court has considered the policy statements contained in Chapter

Seven of the Sentencing Guidelines and the applicable 18 U.S.C.

§ 3553(a)      (2006)     factors,    Crudup, 461 F.3d   at    440,    and      has

adequately explained the sentence chosen, though it need not

explain the sentence in as much detail as when imposing the

original sentence.          Thompson, 595 F.3d at 547.                 A sentence is

substantively reasonable if the district court states a proper

basis    for    its    imposition     of   a   sentence    up    to    the    statutory

maximum.       Crudup, 461 F.3d at 440.             If, after considering the

above,    the     appeals    court     decides    that     the    sentence        is   not

unreasonable, it should affirm.                Id. at 439.       Only if this court

finds the sentence unreasonable must we decide whether it is

“plainly” so.         Moulden, 478 F.3d at 656.



                                           4
               The district court identified several reasons for the

sentence, the most significant of which was the 75% reduction in

Loiseau’s      initial     sentence.         See      U.S.     Sentencing      Guidelines

Manual (“USSG”)         § 7B1.4    cmt.      n.4   (1998).        The    court   further

found    the    additional       term   of     incarceration       was    necessary     to

protect the public, as well as to deter Loiseau from future

criminal conduct.          We conclude the district court’s explanation

was    more    than     sufficient.          See   Thompson, 595 F.3d    at   547

(opining       that    this   court     “may     be    hard-pressed       to    find   any

explanation for within-range, revocation sentences insufficient

given the amount of deference we afford district courts when

imposing these sentences”).

               Loiseau also suggests the district court abused its

discretion in running the revocation sentence consecutive to the

previously imposed state sentence.                     We consider this issue in

terms of the substantive reasonableness of Loiseau’s sentence.

A     revocation       sentence    is     substantively          reasonable      if    the

district       court    stated    “a    proper        basis”    for     concluding     the

defendant should receive the sentence imposed.                         Crudup, 461 F.3d

at 440.

               The district court’s decision to run Loiseau’s forty-

six-month sentence consecutive to his previously imposed state

sentence      comports    with    USSG    § 7B1.3(f),          p.s..      The    district

court plainly deferred to this policy statement and, while such

                                             5
deference    is    not    required,     it    was    more   than   proper.        See

Thompson, 595 F.3d at 547; see also Moulden, 478 F.3d at 656-57.

             Loiseau       contends     the     consecutive        sentence       was

unnecessary because the twenty-year state sentence satisfied the

objectives of sentencing.             However, the revocation sentence is

designed to punish the defendant’s failure to abide by the terms

of his supervised release.             Crudup, 461 F.3d at 438.              This was

Loiseau’s second supervised release revocation, and he admitted

to   three    violations,        including     the     commission       of    serious

felonies.     These violations reflect Loiseau’s disregard for his

supervision       and     thus   the    court’s       decision     to    impose     a

consecutive revocation sentence was substantively reasonable.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal. *

This court requires that counsel inform Loiseau, in writing, of

the right to petition the Supreme Court of the United States for

further review.          If Loiseau requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.         Counsel’s motion must state that a copy thereof


     *
       Although Loiseau does not challenge the calculation of the
advisory policy statement range, we note that we have reviewed
the district court’s sentencing calculations and discern no
error.



                                         6
was served on Loiseau.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    7